PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/128,576
Filing Date: 23 Sep 2016
Appellant(s): DAHLBERG et al.


Daniel J. Warren
__________________
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/4/2021.

(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 9/23/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
The Examiner respectfully disagrees with the Appellant’s arguments with respect to the Final Office Action dated 9/23/2020 for the following reasons:
Responding to the Appellant’s section A, the following is noted:
With regard to claim 1, Appellant argues that Smith lacks a Stevia-based concentrate and a shallow angle of about ten degrees or less. In particular, Appellant argues that “whatever the angle of the nozzle 41 of Smith may be, the angle does not appear to have any impact on directing the flow therein. Whether caused by velocity, pressure, or some other parameter, the outer flow is shown as already being drawn towards the inner flow well before any curve in the outlet of the nozzle 41”.
Smith clearly cites the design of the nozzle 41 with a shallow angle as shown in fig.4 below is for the purpose of mixing the liquids at “the outlet” (see smith, col 4, ll.33-35; “The syrup and soda flow downward through the diffuser and out into the nozzle 41, providing the mixed drink at the outlet of the nozzle”). As shown in fig.4 and below (see 


    PNG
    media_image2.png
    1345
    1703
    media_image2.png
    Greyscale



The examiner respectfully disagrees with the Appellant’s conclusion about the Sher reference. In the absence of expressly citing the degrees of the shallow angle disclosed by Smith, the prior art of Sher is provided to teach the commonality of the use of such shallow angles in the context of mixing liquids. As noted on page 3 in the Final rejection, Sher disclose numerous ranges in at least paragraph [0042], such ranges overlapping and encompassing the range recited in claim 1, with specific examples that fall within the recited range (“The angle a between water jets 6a and 6b, shown in FIG. 2a, may vary from about 1 degree” Sher paragraph [0042]).  Therefore, the range recited in claim 1 is anticipated by the disclosure of Sher (see at least the discussion set forth in MPEP 2131.03).     
Appellant also argues “that Sher teaches away from the shallow angle claimed herein to reduce foaming such that a prima facie case of obviousness cannot be established”; and that “One of ordinary skill in the art would have no reason to combine the nozzle of Sher with any type of Stevia-based concentrates given the known foaming issues with the use of such.”
In response to Appellant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which appellant relies (i.e., “foam reduction” and or “foam”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification 
Further, the disclosure of Smith makes no mention of “foam”, “foaming”, or “foam reduction” as either desirable or undesirable.  Thus, even if the device of Smith as modified by Sher results in foaming, or does not reduce foaming, such a result is immaterial to the claimed invention, which makes no mention of “foam”, “foaming”, or “foam reduction”.
 Further still, in view of the silence of Smith with respect to “foam”, “foaming”, or “foam reduction” as either desirable or undesirable, it cannot be seen how the disclosure of Sher in any way constitutes a teaching away from providing the angles disclosed in Sher to the nozzle/shell (41) of Smith.
 Furthermore, Sher has also provided 16 Examples that take into consideration the viscosity, nozzle angles, nozzle diameters, and liquid flow rate ([0049]-[0057]), suggesting that the nozzle angle is not the only variable that impacts the quality and/or amount of foam. Sher, at least in Example 2, teaches a shallow angle of 5 degrees results in “no liquid stratification and high foam volume”, where the “foam stability was poor” ([0067]-[0068]). Thus, Example 2 teaches that at lower shallow angles i.e., 5 degrees, the experiment is not ideal for producing of high quality foam.  In contrast, Sher teaches at least in Examples 1, 4, and 6-8 ([0065], [0066], [0071], [0072] and [0075]-[0080]) that the foam produced at a shallow angle of 30 degrees is of high quality, but further teaches at least in Example 9, that a low amount of foam is produced using a shallow angle of 30 degrees ([0081]-[0082]).  Thus, it is clear that the angle of 
 Appellant “further submits that there is no motivation to combine Tezuka with either of the other references. Tezuka simply describes a Stevia formulation. The reference is completely silent on using such a formulation in any type of dispensing nozzle.” 
The Examiner respectfully disagrees with the Appellant’s assessment of Tezuka. Tezuka in the field of Stevia formulation, teaches Stevia is present in the form of concentrated liquid ([0070]) and is used by adding to beverages ([0073]), and a mixture of a concentrated liquid such as Stevia and diluent beverage takes place ([0072]). Tezuka does not discuss Stevia-based concentrate as a stand alone solution. Tezuka properly teaches Stevia-based concentrate offering an excellent desirable flavor effects for foods or beverages to which the stevia sweetener is added ([0022]). Accordingly, importing the teaching of Tezuka with regard to Stevia-based concentrate into the dispensing nozzle of Smith does not produce an unexpected result. 
Responding to the Appellant’s section B, the following is noted:
The Appellant “respectfully traverses the rejection of dependent claims 3-5 for the reasons described above.” See Examiner’s response in part A.
Responding to the Appellant’s section C, the following is noted:

The Examiner respectfully disagrees. Claim 8 cites ”the annular diluent path comprising a shallow angle leading towards the flow of the concentrate such that the flow of the diluent and the flow of the concentrate mix in or downstream of the dispensing nozzle”. Rodth discloses the annular diluent and the flow of concentrate mix in the nozzle (mixing chamber 104). Further, since Appellant’s disclosure fails to provide a specific definition of the detailed structure of the recited spreader, element 82 of Rodth has been identified as corresponding to the recited spreader in that element 82 functions to dispense (and thus spread) the concentrated liquid from the edge of 82.
With regard to the concentrate flange recited in claim 8, element 98 of Rodth clearly includes a flange at the portion thereof that is attached to element 82 (see fig. 3), and thus is considered to correspond to the recited concentrate flange.
Appellant further argues that “calling "valve body 12" to be the diffuser cap simply because it is positioned on top on the flow passage 78 is factually in error given that neither element "diffuses" anything.” In the absence of any specific definition of the diffuser cap within Appellant’s disclosure, elements 78 and 12 of Rodth properly correspond to the recited diffuser (78) and diffuser cap (12), since, contrary to Appellant’s assertions, in view of the geometry of the flow paths defined within elements 78 and 12 of Rodth, there appears to be at least some fluid diffusion therein.

With respect to independent claim 9, Appellant “traverses the shallow angle rejection for the reasons described above. Further, the annular shroud 84 cannot read upon the diffuser cap limitation given that the annular shoulder 84 surrounds the diffuser 92 instead of being on top. See above; col. 6, lines 1-3 (“an annular diffuser member 92 is received in a closely fitting relationship in the interior of the annular shroud 84.”)” 
Appellant’s concern with regard to the definition of the cap may be resolved if the cap within the scope of the claim is further defined in accordance with paragraph [0131] of this instant application, “diffuser cap 600 may be largely funnel-like in shape with an upper cylinder 610 and a bottom hyperboloid-like shape 620. The upper cylinder 610 may be sized to extend through the concentrate aperture 530 of the top cover 510.” Furthermore the same paragraph cites “The diffuser cap 600 may have any suitable size, shape, or configuration. Other components and other configurations may be used herein”. Therefore, the Final Office action properly identifies the annular diluent pathway comprises a top cover (12), a diffuser (92), a diffuser cap (84), and a lower shroud (102).
Responding to the Appellant’s section E, the following is noted:
Appellant “respectfully traverses the rejection of dependent claim 10 for the reasons described above.” See Examiner’s response to Appellant’s part D above.

For the above reasons, it is believed that the rejections should be sustained.



Bob Zadeh, Examiner
/B.Z/Examiner, Art Unit 3754                                                                                                                                                                   

Conferees:
David Angwin, SPE
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                        

Patrick Buechner, Primary Examiner
/Patrick M. Buechner/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.